UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4026


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DOMINIQUE RASHEED WELDON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (5:09-cr-00287-H-1)


Submitted:   August 6, 2013                 Decided:   August 23, 2013


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Yvonne Watford-McKinney, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dominique Rasheed Weldon appeals the twenty-four-month

sentence imposed upon revocation of supervised release.                         Finding

no error, we affirm.

              We will affirm a sentence imposed following revocation

of supervised release if the “sentence is within the applicable

statutory range . . . and is not plainly unreasonable.”                            United

States v. Crudup, 461 F.3d 433, 439-40 (4th Cir 2006).                              “When

reviewing whether a revocation sentence is plainly unreasonable,

we   must    first     determine    whether       it    is   unreasonable     at    all.”

United States v. Thompson, 595 F.3d 544, 546 (4th Cir. 2010).

Such a sentence is procedurally reasonable if the district court

considered both the policy statements in Chapter Seven of the

Sentencing      Guidelines    and    any        pertinent      18   U.S.C.    § 3553(a)

(2006)      factors.      Crudup,    461        F.3d    at   440.      A   sentence    is

substantively reasonable if the district court states a proper

basis for the sentence.              Id.         Where, as here, the sentence

departs from the Chapter 7 policy statement range, the court

must make “explicit the reasons for its departure.”                          See United

States v. Moulden, 478 F.3d 652, 657 (4th Cir. 2007).                              If the

sentence is not unreasonable, we will affirm because “a sentence

that   is    not   unreasonable      also       is     not   plainly   unreasonable.”

Crudup, 461 F.3d at 439.



                                            2
            None      of     Weldon’s          challenges       to     the    procedural

reasonableness of his sentence has merit.                        First, he complains

that the district court identified the need “to promote respect

for the law” as one of several reasons for imposing the selected

sentence.       Weldon      correctly         states    that    this   § 3553(a)(2)(A)

factor    is    not    among      the     factors       identified      in    18     U.S.C.

§ 3583(e)      that    a    court       may    consider        prior   to    imposing     a

revocation     sentence.          However,         consideration       of    an     omitted

§ 3553(a) factor does not render a revocation sentence plainly

unreasonable,      especially       where,         as   here,    the   district      court

primarily relied on permitted factors in selecting the sentence.

See United States v. Black, 289 F. App’x 613, 614-15 (4th Cir.

2008); United States v. Lewis, 498 F.3d 393, 399-400 (6th Cir.

2007).

            Weldon also argues that the court gave an insufficient

explanation for the twenty-four-month sentence, which is well

above the recommended Chapter 7 policy statement range of six-

twelve months.          The record reflects that the court cited as

reasons for the selected sentence Weldon’s extensive criminal

history beginning at age sixteen, his gang affiliation, his poor

work     record,      and   his     having         failed      multiple      drug    tests

administered over a short period of time.                       We conclude that this

explanation was sufficient.



                                               3
             Finally, Weldon contends that the district court did

not consider placing him in a substance abuse treatment program

in   lieu   of    incarceration.         See   18   U.S.C.   § 3583(d)    (2006).

While the record is silent as to whether the court considered

this alternative to incarceration, we note that, in the absence

of evidence to the contrary, the district court is presumed to

have    properly    recognized     and    exercised    its   discretion    under

§ 3583(d).       United States v. Hammonds, 370 F.3d 1032, 1038-39

(10th Cir. 2004).        We find nothing in the record that would

rebut this presumption.

             Because Weldon’s sentence is not plainly unreasonable,

we affirm.       We dispense with oral argument because the facts and

legal    contentions    are   adequately       presented     in   the   materials

before us and argument would not aid the decisional process.



                                                                         AFFIRMED




                                          4